1. In a suit brought by J. L. Peebles against Hester Henderson, the defendant filed a plea of estoppel by judgment, and in support thereof introduced in evidence the record of a former case, including the brief of evidence therein, where Cairo Banking Company was plaintiff in fi. fa., G. C. Henderson defendant in fi. fa., and Hester Henderson claimant. The case was reported. Cairo Banking Co. v. Henderson, 163 Ga. 629
(137 S.E. 19). In the instant case it was shown that, regarding the former suit, Peebles had indorsed the papers to the bank, including the note on which the fi. fa. was based, and on that account was interested in the outcome; that the bank held the papers as collateral; and it was stipulated that Peebles was present and testified as a witness in the trial of the former case, and that such costs and fees as were paid therein were paid by him, "the bank stating it had additional security of Peebles and would not pay it." Held, that the above-recited facts are sufficient to bind Peebles by the judgment that was rendered therein. 34 C. J. §§ 1391, 1420.
2. The record shows no injury to the plaintiff by the court's direction that such plea of estoppel alone be submitted to the jury.
3. It was not error to direct the verdict in favor of the defendant, and to refuse to grant a new trial.
Judgment affirmed. All the Justicesconcur.
                      No. 13548. FEBRUARY 15, 1941.